DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 03/07/2022.
The amendments filed on 03/07/2022 have been entered. Accordingly claims 1, 16-19, and 1-23 are pending. Applicant has cancelled claim 4 and added new claims 21-22. Independent claims 1, 16, and 17 are presently amended. 

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to applicant’s 1st argument, spanning pages 6-8 of the remarks, that Pearson allegedly does not teach wherein the PPG device is located 1) near the X-ray source [...] or 2) on the gantry [...]” examiner respectfully disagrees. 
Applicant specifically argues that the camera of Pearson is not a PPG device. This argument is not persuasive. First, Pearson was not relied on to teach a PPG device. A remote PPG device was taught by Jeanne. Further, aside from applicant’s disclosure, as evidenced from Jeanne, which teaches that a camera can be used as a remote PPG device (e.g. see para [0011] of Jeanne), a camera is analogous to a PPG device. Pearson was merely relied on to teach the position of the PPG device, i.e. a camera in Jeanne. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that automatically detecting a patient orientation, as in Pearson, does not seem to be relevant to a PPG device is not persuasive. This feature is relevant to the CT scanning in both Grass and Jeanne. 
In response to applicant’s 2nd argument, spanning pages 8-9 of the remarks, that Jeanne allegedly does not teach the limitation “wherein the at least one blood pulsation parameter is determined based on skin color variations due to changing blood flow conditions”, examiner respectfully disagrees.
Applicant specifically argues that Jeanne appears to merely discuss “skin reflectance variations” based on a change in the structure of the dermis which allegedly does not suggest “skin color variations due to changing blood flow conditions” of amended claim 1. This is not persuasive. Jeanne teaches in paragraph [0061]:
“The human skin can be modeled as a two-layered object, one layer being the epidermis (a thin surface layer) and the other the dermis (a thicker layer underneath the epidermis). Approximately 5% of an incoming ray of light is reflected in the epidermis, which is the case for all wavelengths and skin colors. The remaining light is scattered and absorbed within the two skin layers in a phenomenon known as body reflectance (described in the Dichromatic Reflection Model). The epidermis behaves like an optical filter, mainly absorbing light. In the dermis, light is both scattered and absorbed. The absorption is dependent on the blood composition, so that the absorption is sensitive to blood flow variations. The optical properties of the dermis are generally the same for all human races. The dermis contains a dense network of blood vessels, about 10% of an adult's total vessel network. These vessels contract according to the blood flow in the body. They consequently change the structure of the dermis, which influences the reflectance of the skin layers. Consequently, the heart rate can be determined from skin reflectance variations, which is the principle underlying the method presented herein.”

Therefore, as can be seen clearly from the highlighted sections of Jeanne above, Jeanne does teach wherein the at least one blood pulsation parameter is determined based on skin color variations due to changing blood flow conditions.
In response to applicant’s 3rd argument, on page 9 of the remarks, that the combination of references allegedly fails to teach wherein the at least one blood pulsation parameter is determined based on skin color variations due to changing blood flow conditions, wherein the blood pulsation parameter includes a phase of a cardiac cycle, examiner respectfully disagrees.
Specifically, applicant argues that Jeanne allegedly does not teach this limitation because Jeanne is allegedly directed instead to using a skin reflectance variations due to a change in the structure of the dermis. This is not persuasive. As indicated above, in response to applicant’s 2nd argument, Jeanne does teach wherein the at least one blood pulsation parameter is determined based on skin color variations due to changing blood flow conditions. Further, as detailed in the rejection below, Jeanne was not relied on to teach wherein the blood pulsation parameter includes a phase of a cardiac cycle, as this was already disclosed by primary reference Grass. However, as also indicated in the detailed rejection below, Jeanne also teaches wherein the blood pulsation parameter includes a phase of a cardiac cycle in at least the abstract which states: “[...] determining at least one of a presence and a frequency value of at least one peak in a spectrum of the signal (28,30) corresponding to a frequency of a periodic physiological phenomenon is obtained.” and paragraph [0022] which indicates the “periodic physiological phenomenon [is], i.e. the heart rate”.
In response to applicant’s 4th argument, spanning pages 9-10 of the remarks, that the combination of references allegedly does not teach “determine... parameter includes the perfusion data tagged with the phase of the cardiac cycle in which the perfusion data is acquired.”, examiner respectfully disagrees. Particularly, in response to applicant’s arguments regarding Jeanne, examiner notes that Jeanne was not relied on to teach this limitation. Grass discloses in paragraph [0019]:
“[...] In one instance, each timeframe may correspond to a different motion (e.g., cardiac, respiratory, etc.) cycle, or a sub-portion of the different motion cycles. The sub-portion may correspond to a predetermined and/or selected (e.g., cardiac, respiratory, etc.) phase(s) of interest within each cycle. With cardiac imaging, the phase may be systole, diastole, or other phase. In the case of contrast enhanced image data, the image data corresponding to the different motion cycle/timeframes may have different contrast enhancement representing the contrast uptake and wash out in tissue during scanning.”

Therefore, Grass clearly teaches “determine... parameter includes the perfusion data tagged with the phase of the cardiac cycle in which the perfusion data is acquired.”. 
Applicant argues that the rejections of independent claims 16 and 17 are allegedly improper for substantially the same reasons set forth regarding claim 1. These arguments are also not persuasive for substantially the same reasons addressed above regarding claim 1. 
 	Applicant’s additional arguments regarding rejected dependent claims merely assert patentability in view of their dependency on claims 1 and 16. These arguments are also not persuasive, because claims 1 and 16 stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grass et al. (US 2013/0039559, February 14, 2013) (hereinafter “Grass”) in view of Jeanne et al. (US 2011/0311119, December 22, 2011) (hereinafter “Jeanne”) and Pearson, Jr. et al. (US 2013/0058545, March 7, 2013, hereinafter “Pearson”). 
Regarding claims 1, 16, and 17, Grass discloses a perfusion imaging system (and corresponding method and non-transitory computer readable medium) (“CT, as well as other imaging modalities, can be used for perfusion imaging” [0003]; [0006]-[0008]), comprising:
a computed tomography (CT) device (“computed tomography (CT) scanner” [0016])  configured to generate perfusion data from imaging a tissue of interest (“With perfusion scans, the analyzer 122 can be used to generate perfusion maps and/or perfusion parameters such as time to peak, area under the curve (i.e., blood volume passing through the tissue), local peak intensity or enhancement, average rising slope, maximum up-slope, time to maximum up-slope, etc. Such information may be generated on a per voxel basis, a per region of interest basis, or other basis, for example, along the temporal axis. The generated perfusion maps and/or perfusion parameters can be variously presented, for example, as color coded perfusion maps, graphs, etc., stored in memory, filmed, conveyed for processing, etc.” [0022]), wherein the perfusion data includes image data of a contrast agent passing through the tissue of interest (“contrast enhanced imaging procedure” [0018]; also see [0003], [0026]), wherein the CT device comprises a gantry and an X-ray source for projecting a beam on the tissue of interest (“A computed tomography (CT) scanner generally includes a stationary gantry and a rotating gantry. The rotating gantry is rotatably supported by the stationary gantry and carries an x-ray tube. A detector resides opposite the x-ray tube, across an examination region. The rotating gantry rotates around the examination region about a z-axis, and radiation emitted by the X-ray tube traverses the examination region and a patient anatomy therein, and is detected by the detector.” [0002]; Fig. 1 and corresponding description); 
a device configured to focus on a patient’s area at or near the tissue of interest (“A motion monitor or sensor 114 is configured to sense a motion state of at least a predetermined volume of interest of a moving object or subject in the examination region 106 and generate a signal indicative thereof. The motion sensor 114 may include a cardiac and/or respiratory and/or other motion sensor.” [0018]) and determine at least one blood pulsation parameter within the beam projecting on the tissue of interest (“Software resident on the console 116 allows the operator to control the operation of the system 100, for example, by allowing the operator to select a scanning protocol (e.g., an ECG or otherwise gated contrast enhanced protocol that gates scanning based on the signal from the motion monitor 114), initiate scanning, etc.” [0018]), wherein the blood pulsation parameter includes phase of a cardiac cycle (“In one instance, each timeframe may correspond to a different motion (e.g., cardiac, respiratory, etc.) cycle, or a sub-portion of the different motion cycles. The sub-portion may correspond to a predetermined and/or selected (e.g., cardiac, respiratory, etc.) phase(s) of interest within each cycle. With cardiac imaging, the phase may be systole, diastole, or other phase. In the case of contrast enhanced image data, the image data corresponding to the different motion cycle/timeframes may have different contrast enhancement representing the contrast uptake and wash out in tissue during scanning.” [0019]); and 
at least one processor (“computer processor(s)” [0037]) configured to determine at least one perfusion-pulsation parameter based on the perfusion data and the blood pulsation parameter, wherein the perfusion-pulsation parameter includes the perfusion data tagged with the phase of the cardiac cycle in which the perfusion data is acquired (“In one instance, each timeframe may correspond to a different motion (e.g., cardiac, respiratory, etc.) cycle, or a sub-portion of the different motion cycles. The sub-portion may correspond to a predetermined and/or selected (e.g., cardiac, respiratory, etc.) phase(s) of interest within each cycle. With cardiac imaging, the phase may be systole, diastole, or other phase. In the case of contrast enhanced image data, the image data corresponding to the different motion cycle/timeframes may have different contrast enhancement representing the contrast uptake and wash out in tissue during scanning.” [0019]; also see temporal filtering in [0025]; also see [0018], [0022]). 
Grass fails to disclose the device being a remote photoplethysmography (PPG) device.
However, Jeanne teaches, in the same field of endeavor, a remote photoplethysmography device (“Remote plethysmographic imaging” [0011]; also see [0018], [0028]) configured to determine at least one blood pulsation parameter within the beam projecting on the tissue of interest, wherein the blood pulsation parameter includes a cardiac cycle (“a remote photoplethysmography device configured to determine at least one blood pulsation parameter within an examining beam projecting on the tissue of interest, wherein the blood pulsation parameter includes a cardiac cycle. This embodiment is suitable for use with imaging systems such as MRI or CT systems, wherein a person is placed in a scanner. In such imaging systems, a gating signal is often required in order to obtain a still image of e.g. a heart. An unobtrusive heart or respiration rate determination [...]” [0038]-[0039]; also see [0018], [0022], [0036], [0073]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass with the device being a remote photoplethysmography (PPG) device as taught by Jeanne in order to provide a gating signal for a medical imaging system in an unobtrusive way. Specifically, the process can be less stressful for a patient since there are no sensors attached to the patient. Additionally, there are no wires or sensors that can interfere with operation of the medical imaging system ([0073] of Jeanne).
Grass also fails to disclose wherein the at least one blood pulsation parameter is determined based on skin color variation due to changing blood flow conditions.
	However, Jeanne further teaches, in the same field of endeavor, wherein the at least one blood pulsation parameter is determined based on skin color variation due to changing blood flow conditions (“The dermis contains a dense network of blood vessels, about 10% of an adult's total vessel network. These vessels contract according to the blood flow in the body. They consequently change the structure of the dermis, which influences the reflectance of the skin layers. Consequently, the heart rate can be determined from skin reflectance variations, which is the principle underlying the method presented herein.” [0061]; also see [0011], [0022], [0028]). Jeanne also teaches wherein the blood pulsation parameter includes a phase of a cardiac cycle (“determining at least one of a presence and a frequency value of at least one peak in a spectrum of the signal (28,30) corresponding to a frequency of a periodic physiological phenomenon is obtained.” abstract; also see “periodic physiological phenomenon, i.e. the heart rate” [0022]).
	Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Jeanne with wherein the at least one blood pulsation parameter is determined based on skin color variation due to changing blood flow conditions as taught by Jeanne in order to provide a gating signal for a medical imaging system in an unobtrusive way. Specifically, the process can be less stressful for a patient since there are no sensors attached to the patient. Additionally, there are no wires or sensors that can interfere with operation of the medical imaging system ([0073] of Jeanne).
Although Jeanne teaches the remote PPG device being used with CT systems, as stated above, Grass modified by Jeanne fails to disclose wherein the PPG device is located 1) near the X-ray source and rotates with the X-ray source during a scanning operation or 2) on the gantry and remains stationary when the X-ray source rotates during the scanning operation.
However, Pearson teaches, in the same field of endeavor, wherein the PPG device is located 1) near the X-ray source and rotates with the X-ray source during a scanning operation or 2) on the gantry and remains stationary when the X-ray source rotates during the scanning operation (“a first digital camera 60 that is coupled to a first side 62 of the gantry 20” [0020], also see Figs. 1, 8 and corresponding descriptions; examiner notes that the camera is analogous to the PPG device as disclosed by applicant in the originally filed disclosure at paragraph [0040] of the pre-grant publication of the instant application).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass with wherein the PPG device is located 1) near the X-ray source and rotates with the X-ray source during a scanning operation or 2) on the gantry and remains stationary when the X-ray source rotates during the scanning operation as taught by Pearson in order to automatically detect patient orientation ([0042] of Pearson).
	Regarding claims 18 and 19, Grass modified by Jeanne and Pearson discloses the limitations of claims 1 and 16 as stated above. Pearson further teaches, in the same field of endeavor, an additional PPG device that is located 1) near the X-ray source and rotates with the X-ray source during a scanning operation or 2) on the gantry and remains stationary when the X-ray source rotates during the scanning operation (“second digital camera 64 that is coupled to an opposing second side 66 of the gantry 20” [0020]; also see Figs. 1, 8 and corresponding descriptions; examiner notes that the camera is analogous to the PPG device as disclosed by applicant in the originally filed disclosure at paragraph [0040] of the pre-grant publication of the instant application).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass with an additional PPG device that is located 1) near the X-ray source and rotates with the X-ray source during a scanning operation or 2) on the gantry and remains stationary when the X-ray source rotates during the scanning operation as taught by Pearson in order to automatically detect patient orientation ([0042] of Pearson) when a patient is positioned inside the bore as well ([0020] of Pearson).
Regarding claim 21, Grass modified by Jeanne and Pearson discloses the limitations of claim 1 as stated above. Jeanne further teaches further comprising a memory storing a remote PPG software, wherein the PPG device is configured to be coupled to the remote PPG software (“The digital image data captured by the digital camera 2 is passed to the data processing device 3 via an interface 4 of the data processing device 3. In the illustrated embodiment, the data processing device 3 includes a processing unit 5 and main memory 6, as well as a data storage device 7 for non-volatile storage of data, e.g. the digital image data and software enabling the data processing device 3 to process the image data and control a number of peripheral devices.” [0058]; also see [0011], [0017], [0018]).
Although Jeanne also suggests that the PPG device is located near the X-ray source or on the gantry (“An alternative application of at least a part of the method of FIG. 2 involves the use of a system 33 as illustrated schematically in FIG. 3. In this application, the average signal 28 or the signal 30 representative of the time-varying average brightness but centered on the mean value thereof is used as a gating signal for an imaging system. The imaging system can be an MRI (Magnetic Resonance Imaging) or CT (Computer Tomography) scanner system, for example. Such an imaging system captures multiple two-dimensional cross-sectional views of a patient. In order to correct for motion of the patient or the patient's organs, the image capturing process is gated using a signal representative of the periodic physiological phenomenon that causes the periodic movement. In the illustrated system 33, which executes at least the first nine steps 17,18,20-22,24,25,27,29 of the method of FIG. 2, the signal 30 that corresponds to the variations in the average brightness of the automatically selected measurement zone is used to gate an image capturing device 32 and a pulse transmitter 34, which are controlled by a data processing device 35 by means of signals provided through appropriate interfaces 36,37. The data processing device 35 comprises a data processing unit 38, main memory 39 and data storage unit 40.” [0073]), Jeanne fails to explicitly disclose during a period in which the PPG device is located 1) near the X-ray source and rotates with the X-ray source, or 2) on the gantry and remains stationary when the X-ray source rotates. 
However, Pearson further teaches, a memory storing a remote software (computer 30 in Fig. 8 and corresponding description, also see “remote computer” in [0022]; also see [0050], [0054]), wherein the PPG device is configured to be coupled to the remote software (see camera 60 coupled to computer 30 in Fig. 8 and corresponding description) during a period in which the PPG device is located 1) near the X-ray source and rotates with the X-ray source, or 2) on the gantry and remains stationary when the X-ray source rotates (“the OORS 50 may include a first digital camera 60 that is coupled to a first side 62 of the gantry 20” [0020]; also see “During a scan to acquire the x-ray projection data, the gantry 20 and the components mounted thereon rotate about a center of rotation 312.” [0044]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass with further comprising a memory storing a remote PPG software, wherein the PPG device is configured to be coupled to the remote PPG software as taught by Jeanne in order to provide a gating signal for a medical imaging system in an unobtrusive way. Specifically, the process can be less stressful for a patient since there are no sensors attached to the patient. Additionally, there are no wires or sensors that can interfere with operation of the medical imaging system ([0073] of Jeanne).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass modified by Jeanne with during a period in which the PPG device is located 1) near the X-ray source and rotates with the X-ray source, or 2) on the gantry and remains stationary when the X-ray source rotates as taught by Pearson in order to automatically detect patient orientation ([0042] of Pearson) when a patient is positioned inside the bore as well ([0020] of Pearson).
Regarding claim 22, Grass modified by Jeanne and Pearson discloses the limitations of claim 1 as stated above and Jeanne further teaches wherein determining of the at least one blood pulsation parameter includes detection of micro-blushes (“"Remote plethysmographic imaging using ambient light", Optics Express, 16 (26), 22 Dec. 2008, pp. 21434-21445 demonstrates that photo-plethysmography signals can be measure remotely on the human face with normal ambient light as the source and a simple digital, consumer-level photo camera in movie mode. After setting the camera in movie mode, volunteers were asked to sit, stand or lie down to minimize any movements. Color movies were saved by the camera and transferred to a personal computer. Pixel values for the red, green and blue channels were read for each movie frame, providing a set of PV(x,y,t), where x and y are horizontal and vertical positions, respectively and t is time corresponding to the frame rate. Using a graphic user interface, regions of interest (ROI) were selected in a still (selected from the movie) and the raw signal PV.sub.raw(t) was calculated as the average of all pixel values in the ROI. Fast Fourier Transforms were performed to determine the power and phase spectra. It is stated that selection of the ROI is not critical for the heart rate determination.” [0011]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Grass with wherein determining of the at least one blood pulsation parameter includes detection of micro-blushes as taught by Jeanne in order to provide a gating signal for a medical imaging system in an unobtrusive way. Specifically, the process can be less stressful for a patient since there are no sensors attached to the patient. Additionally, there are no wires or sensors that can interfere with operation of the medical imaging system ([0073] of Jeanne).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793